 Case 3:20-cv-00133-JCH Document 206 Filed 12/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


                                                      :
JAKUB MADEJ                                           :        CIVIL ACTION NO.
                                                      :        3:20-cv-00133-JCH
                                                      :
                      PLAINTIFF                       :
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY, MARVIN CHUN,                         :
MARK SCHENKER, PETER SALOVEY AND                      :
JESSIE ROYCE HILL                                     :
                                                      :
                      DEFENDANTS                      :        DECEMBER 14, 2020
                                                      :

     RESPONSE TO PLAINTIFF’S NOTICE RE: COURT’S ORDER AND MOTION
                              FOR ORDER

        The non-party witness, Sarah Insley, hereby joins in, incorporates, and adopts the

arguments set forth in the Defendants’ Response to Plaintiff’s Notice Re: Court’s Order and

Motion for Order. See, ECF No. 205.


                                                THE NON-PARTY WITNESS,

                                                SARAH INSLEY

                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com


                          DONAHUE, DURHAM & NOONAN, P.C.
                             C ONCEPT P ARK • 741 BOSTON POST ROAD
                                  G UILFORD , C ONNECTICUT 06437
                            TEL: (203) 458-9168 • FAX: (203) 458-4424
                                         JURIS NO. 415438
 Case 3:20-cv-00133-JCH Document 206 Filed 12/14/20 Page 2 of 2




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                               2
